Citation Nr: 0012729	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that granted service 
connection for PTSD, and assigned a 10 percent evaluation 
under diagnostic code 9411, effective from July 1997.  The 
veteran submitted a notice of disagreement in May 1998, and 
the RO issued a statement of the case in June 1998.  The 
veteran submitted a substantive appeal in June 1998.

In August 1998, the veteran submitted new evidence directly 
to the Board without a waiver of initial RO review as 
required under 38 C.F.R. § 20.1304(c) (1999).  In July 1999, 
the Board remanded the case to the RO for review of the newly 
submitted evidence and for another examination of the 
veteran.  In February 2000, the RO increased the rating for 
PTSD to 30 percent, effective from the original date of claim 
in July 1997.  The veteran has continued his appeal.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms which more 
nearly approximate the criteria for the 50 percent rating, 
including impaired memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships that produce moderate 
difficulty in social and occupational functioning. 


CONCLUSION OF LAW

A 50 percent rating, and no more, for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.41, 4.130 and Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1967 to April 1969, 
and he served in Vietnam from September 1967 to September 
1968.

Records show that the veteran underwent VA psychology testing 
in July 1997, and that results indicated serious levels of 
depression, obsessive worrying, detachment from social 
interactions, and preoccupation with his physical condition 
and its implication for his future.  The examiner noted a 
serious degree of PTSD, as well as other unrelated 
conditions, and recommended that the veteran be evaluated for 
psychiatric treatment.

The veteran underwent VA examinations in October 1997 and in 
November 1997, and he reported his Vietnam combat 
experiences.  The veteran reported that he did not experience 
any PTSD symptomatology until about 1973, several years after 
his separation from service.  Symptoms reported by the 
veteran and continuing to date include:  Occasional 
flashbacks; nightmares; avoidance of thinking and of talking 
about the traumatic events, and difficulty recalling certain 
aspects of the traumatic events; a tendency to isolate 
himself; angry outbursts; and a heightened startle response.  
The veteran also reported episodic periods of depressed mood, 
which last several days at a time, and of suicidal thoughts.  
The veteran reported that, after leaving military service in 
1969, he worked in several different jobs until 1977; he 
reported losing one job because he attacked a fellow worker.  
Since 1977, the veteran has been employed at an aluminum 
factory.

Upon examination, the examiner found that the veteran was 
appropriately attired with adequate grooming and hygiene, 
good eye contact, and cooperative.  The veteran's speech was 
generally productive, with normal rate and volume; his mood 
was not too bad, and affect was of good range intensity with 
appropriate reactivity; thought content was negative for any 
auditory or visual hallucinations, suicidal or homicidal 
ideation, or delusional ideation of any kind; his thought 
process revealed no formal disorder.  The veteran was alert 
and fully oriented; concentration and recent memory were both 
grossly intact.  The veteran appreciated that he had some 
limitation due to his symptomatology; his judgment was 
adequate with respect to maintenance of personal safety.  It 
was the examiner's impression that the veteran was suffering 
from PTSD, which had its roots in his traumatic experiences 
while in the military.  The veteran was diagnosed with PTSD, 
delayed onset, moderate.  The examiner assigned a GAF (Global 
Assessment of Functioning) score of 58, indicative of 
moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers), or 
moderate symptoms.

An April 1998 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9411, effective from July 1997.

An August 1998 letter from a Readjustment Counseling 
Therapist reflects that the veteran has severe PTSD symptoms, 
and that he has been participating in psychotherapy sessions 
every two weeks since July 1997.

The veteran underwent a VA examination in September 1999.  He 
reported being a "machine gunner" in Vietnam, and that his 
PTSD symptoms were secondary to his combat experiences.  The 
veteran reported that he has been employed at an aluminum 
factory for 20 years and that he worked on an irregular 
schedule, which allowed him to be mostly by himself.  He 
reported working between 14 and 16 days each month.  The 
veteran also reported that when he had frequent contact with 
his co-workers or supervisors, his PTSD symptoms worsened; he 
reported that he had lost work due to irritability and 
episodes of anger.  The veteran reported that he currently 
sees a counselor every two weeks for PTSD and depression, and 
that he receives psychiatric treatment and takes medication.  
He reported experiencing a full range of PTSD symptoms, 
including flashbacks, nightmares, anxiety, distress, a sleep 
disturbance, irritability, and marked social isolation.  He 
reported significant symptoms of depression and ongoing 
marital conflict.  He reported episodes of suicidal ideation, 
but no attempts.  He reported that approximately twice a 
week, he drank (alcoholic beverages) to excess and became 
intoxicated to some degree.

Upon examination, the veteran would not be seated and he 
asked to stand, for the most part, stating that he felt 
"closed in" in the office.  The veteran was cooperative to 
the evaluation.  His attire was neat and appropriate, and his 
hygiene was good; his sensorium was intact, and he was alert.  
The veteran's speech was mildly pressured and rapid.  His 
thought processes were rational and coherent.  There was no 
evidence of hallucination, delusion, or thought disorder.  He 
was oriented times three.  There was evidence of some mild 
impairment in his cognitive functioning, likely secondary to 
his stress and anxiety.  He could not do a serial sevens 
task, and had trouble spelling the word "world" backwards.  
He could remember two of three objects after five minutes 
with interfering tasks.  His mood was markedly anxious and 
distressed; his affect was constricted.  His history 
suggested that, episodically, he had some difficulty in 
expressing affect appropriately in social situations.  He 
reported that when he felt "overwhelmed" or "crowded," he 
tended to be irritable and would lash out angrily at times at 
a verbal level.  The examiner noted that there were some 
limitations regarding the veteran's capacity to perform some 
daily household chores and activities of daily living; the 
veteran had the skills to use public transportation, but his 
PTSD symptoms made it difficult to do so and resulted in 
significant anxiety when in a crowd of strangers.  The 
examiner noted that the veteran's current level of social 
functioning was moderately to severely impaired, and that his 
occupational functioning was significantly impaired.  His 
capacity to work was significantly limited due to his PTSD 
symptoms and the special conditions that needed to be met for 
him to maintain employment.  The examiner noted that the 
veteran's prognosis with ongoing treatment was guarded, but 
there was evidence that the treatment provided some relief to 
allow the veteran to work in a limited capacity at the 
aluminum factory.  The veteran was diagnosed with PTSD, 
moderate to at times severe.  The examiner assigned a GAF 
score of 55, indicative of moderate difficulty in social or 
occupational functioning.

A February 2000 RO rating decision increased the evaluation 
for PTSD from 10 percent to 30 percent, effective from July 
1997.

Statements of the veteran in the claims folder are to the 
effect that he has problems with memory issues, and 
difficulty establishing and maintaining work and social 
relationships.  He states that he had two fights at work last 
year and one fight this year; that he is usually alone at 
work; and that his supervisor keeps him away from other 
workers.



B.  Legal Analysis

The veteran's claim for a higher initial evaluation for PTSD 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has been 
attending counseling sessions for PTSD every two weeks since 
1997, and has received psychiatric treatment and medications 
for PTSD.  A report of the 1999 VA examination reflects few 
abnormal clinical findings and moderate to at times severe 
symptomatology attributed to PTSD.  While the veteran has 
been employed on an irregular schedule at an aluminum factory 
for the past 20 years, the VA examiner noted that special 
conditions were required for the veteran to maintain some 
level of employment.  The VA examiner also noted that any 
significant change in the veteran's employment situation 
would exacerbate his PTSD symptoms, and the veteran would not 
be sufficiently emotionally stable to adapt his behavior to 
the change.  A GAF score of 55 was assigned, indicative of 
"significant impairment" (according to the examiner) in 
occupational functioning (e.g., conflicts with peers and co-
workers) and indicative of  "moderate to severe impairment" 
in social functioning (e.g., few friends).
  
While the veteran's symptoms may at times have been severe, 
the overall evidence shows that they predominantly produced 
only a moderate degree of impairment.  The evidence as a 
whole does not show that symptoms of the veteran's PTSD are 
so severe as to warrant a 70 percent evaluation.  These 
symptoms are not reported:  obsessional rituals, illogical or 
obscure speech, near-continuous panic or depression, spatial 
disorientation, failure of hygiene and grooming.  Nor is 
there evidence in the record that the veteran's PTSD presents 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The Board notes that the veteran's ongoing treatment for PTSD 
has allowed him to work in a limited capacity, although his 
prognosis is guarded, and that he has some limitations with 
regard to activities of daily living.  One VA examiner also 
noted some mild impairment in the veteran's cognitive 
functioning, and that his mood was markedly anxious and 
distressed, and affect was constricted.  The Board finds that 
this evidence shows that the level of impairment due to PTSD 
more nearly approximates the criteria for a 50 percent rating 
(rather than the currently assigned 30 percent evaluation).  
Resolving all doubt in the veteran's favor, therefore, a 
50 percent rating for PTSD is warranted.

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER


A 50 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	N. R. Robin 
	Member, Board of Veterans' Appeals



 

